Citation Nr: 0721818	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  03-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from July 1941 to November 
1945.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

To address his claim, the veteran testified at a hearing in 
June 2004 before a Veterans Law Judge of the Board.  However, 
that Veterans Law Judge is no longer with the Board.  Under 
such circumstances, the veteran may elect to have another 
hearing, to provide testimony before the Veterans Law Judge 
at the Board who will be adjudicating his claim on appeal.  
The veteran's brother made that election on the veteran's 
behalf, by a statement signed by the brother, for a Travel 
Board hearing, submitted in June 2007.  The veteran's brother 
then also submitted medical records informing of the 
veteran's deteriorating physical condition including due to a 
post-operative large brain tumor.  Thus, a remand of this 
matter to the RO is warranted.   

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel 
Board hearing before a Veterans Law 
Judge at the earliest available 
opportunity, as the docket permits.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



